IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

RICHARD STEPHEN TULLOS,               NOT FINAL UNTIL TIME EXPIRES TO
HUSBAND,                              FILE MOTION FOR REHEARING AND
                                      DISPOSITION THEREOF IF FILED
      Appellant,

v.                                    CASE NO. 1D15-5911

TAMMY TULLOS, WIFE,

      Appellee.


_____________________________/

Opinion filed June 14, 2016.

An appeal from the Circuit Court for Suwannee County.
David W. Fina, Judge.

Robert A. Sandow, Lake City, for Appellant.

Lisa A. Schlitzkus, Lake City, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., WOLF, and WETHERELL, JJ., CONCUR.